DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “the first surface”, “the exterior surface”, and “the second surface”.  There is insufficient antecedent basis for these limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-11 and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2005 036 863 in view of Ritter (US# 2017/0106848).
	DE ‘863 disclose an assembly including; a piston 14 having a piston cavity; a spindle 42a configured to be rotatable;  a screw assembly 46a/48a located at least partially within the piston cavity, the screw assembly comprising a screw shaft 46a screw-coupled with the spindle 42a and a nut 48a operably coupled with the screw shaft; a torsion spring 92a configured to provide a preload torque between the screw shaft and the nut of the ball screw assembly to resist relative rotation of the screw shaft of the screw assembly with respect to the nut of the  screw assembly so that the screw shaft and the nut of the ball screw assembly are linearly movable in response to rotation of the spindle, wherein the screw shaft of the screw assembly is relatively rotatable with respect to the nut of the screw assembly in response to the rotation of the spindle when a torque applied to the torsion spring overcomes the preload torque of the torsion spring; and one or more stops 90a configured to limit a rotatable amount of the relative rotation of the screw shaft of the screw assembly with respect to the nut of the screw assembly.  Note page 10 of the translation.   DE ‘863 lack the specific disclosure of the screw assembly being a ball screw assembly.   Ritter discloses a similar brake and further teaches a ball screw transmission [0034].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form either screw assembly of DE ‘863 as a ball screw, as taught by Ritter to efficiently generate piston actuations, thereby improving the performance of the device.
	Regarding claim 2, note the torsion spring 92a being configured to delay relative rotation of a screw shaft 46a and the nut 48 of the ball screw assembly upon rotation of the spindle 42a in relation to the piston upon application of the brake. 
	Regarding claim 4, the spindle 42a is configured to be angularly articulable (rotatable relative to) with respect to the ball screw assembly. 

	Regarding claim 6, note caliper housing 12 having a piston cylinder with the piston assembly 42/46/48 located at least partially therein; first and second brake pads 16 positioned in the caliper housing; a brake disk 18 located between the first and second brake pads (note page 1, lines 10-16 and page 6, lines 238-239 of the translation); and a motor 24. 
 	Regarding claim 7, the motor 24 is in operational communication with the spindle 42a and turns the spindle to apply and release the brake. 
	Regarding claim 8, the motor is connected to the spindle through a gear box 28/32. 
 	Regarding claim 9, DE ‘863, as modified above, disclose a method of applying brakes comprising: actuating the brake system of claim 6 comprising rotating the spindle 42a in a first direction, whereby the screw shaft and the ball nut of the ball screw assembly begin linearly moving to move the piston toward the first brake pad (page 8, lines 309-319, page 10, lines 385-386 of translation), after the piston contacts the first brake pad (line 322), the lead screw stops turning and the ball screw assembly begins turning and to push the first brake pad against the brake disk to create a braking force (lines 326-331; 387-397).  
 	Regarding claim 10, rotating the spindle of the brake system of claim 6 in a second direction, whereby the ball screw assembly begins turning and releases force being applied to the first brake pad and moves the piston away from the first brake pad, and after the brake force being applied to the first brake pad is released, the ball screw assembly stops turning and the lead screw begins turning to retract the piston.  Lines 348-359; 398-406.
 	Regarding claim 11, DE ‘863, as applied to claim 1 above, disclose all the limitations of the instant claims with exception to the disclosure of the lead screw having less than two threads of engagement.  It would have been obvious to one of ordinary skill in the art at before the effective filing 
	Regarding claim 21, the torque applied to the torsion spring includes a friction torque between the spindle 42a and the screw shaft 46a of the ball screw assembly. Note friction forces inherently exist between the spindle threading and the screw shaft threaded which is transferred to the spring 92a.
	Regarding claim 22, the torsion spring 92a is disposed between the screw shaft 46a of the ball screw assembly and a cap (flange at 48a, figure 4) of the ball nut of the ball screw assembly.
	Regarding claim 23, one end 94a of the torsion spring is coupled with a cap 48a of the ball nut of the ball screw assembly and another end 96a of the torsion spring is coupled with the screw shaft 46a of the ball screw assembly.
	Regarding claim 24, the screw shaft 46a comprises a travel stop (90a or surface interacting with 90a) operably associated with the one or more stops (the other of 90a or the surface interacting with 90a) to limit the rotatable amount of the relative rotation of the screw shaft with respect to the ball nut.
Regarding claim 25, the one or more stops are included in the ball nut 48a or a cap 48a fixed to the ball nut of the ball screw assembly and the travel stop is included in the screw shaft 46a of the ball screw assembly.
	Regarding claim 26, an interior surface of the screw shaft of the ball screw assembly has a first surface facing and spaced apart from an exterior surface of the spindle and a second surface screwed-coupled with the spindle.  See annotated figure below.  Alternatively, note the interpretation provided for claims 27 and 29 below.
	Regarding claim 28, DE ‘863 discloses a piston 14 having a piston cavity; a spindle 42a configured to be rotatable; a screw assembly 46a/48a located at least partially within the piston cavity, the screw 
	Regarding claims 27 and 29, DE ‘863 discloses a piston 14 having a piston cavity; a spindle 42a configured to be rotatable; and a screw assembly 46a/48a located at least partially within the piston cavity, the screw assembly comprising a screw shaft 46a screw-coupled with the spindle 42a and a nut 48a operably coupled with the screw shaft, wherein an interior surface of the screw shaft 46a of the screw assembly has a first surface facing.  DE ‘863 further discloses embodiments having a screw assembly element 48 with a first surface facing and spaced apart from an exterior surface of a spindle 46 and a second surface screwed-coupled with the spindle, an inner diameter of the first surface of the screw shaft of the screw assembly greater than an inner diameter of the second surface of the screw shaft of the ball screw assembly.  See the annotated figures below.  

    PNG
    media_image1.png
    459
    1003
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    1037
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    442
    914
    media_image3.png
    Greyscale


	Though not particularly clear in figure 4 (the relied upon embodiment), it is maintained that the darker line portion at the identified 1st surface represents two lines or surfaces spaced by close together such as shown in all the other embodiments.  Alternatively, it would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to provide a larger diameter spaced first surface, as taught in the other embodiments of DE ‘863, in the embodiment of figure 4 to minimize or fine tune the degree of friction imparted by the threads or reduce the cost of manufacture by reducing the extent of the thread forming operation.

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. 
Regarding DE ‘863 in view of Ritter, Applicant argues specifically the limitations of the screw shaft screw-coupled with the spindle and a ball nut operatively coupled with the screw shaft through balls, and one or more stops configured to limit a rotatable amount of the relative rotation of the screw shaft of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK